135 S.E.2d 669 (1964)
261 N.C. 651
STATE
v.
Fed Eugene WHEELER.
No. 145.
Supreme Court of North Carolina.
April 15, 1964.
*670 T. W. Bruton, Atty. Gen., Harry W. McGalliard, Deputy Atty. Gen., for the State.
Mullen, Holland & Cooke, by Frank P. Cooke, Gastonia, for defendant appellant.
PER CURIAM:
Since the Court has decided the cause must go back for new trial, we refrain from discussing the evidence further than to say the guilt of the defendant rested entirely on the uncorroborated evidence of the codefendant who testified as a witness for the State. The trial from the beginning developed into a controversy between the Solicitor and the Attorney for the defendant. Lack of firmness on the part of the presiding judge permitted the trial to get out of hand.
Obviously, the outcome of the contest depended on which the jury believedthe accomplice who testified for the State or the defendant who testified for himself. The accomplice being without support for his story, the State's hope for conviction depended on discrediting the defendant's testimony. The Solicitor, for the purpose of impeaching the defendant, made repeated and insistent inquiries about domestic difficulties. These the defendant denied. Nevertheless, the Solicitor continued to return to the subject. Perhaps more damaging than the questions with respect to the domestic difficulties were the Solicitor's questions of the State's witness concerning a conversation which the witness had with the defendant. The defendant denied any knowledge of the offenses charged. The witness advised him to go to the officers and request a lie detector test. The Solicitor asked what was the defendant's reply. The court sustained the objection. However, the Solicitor kept discussing the admissibility of the evidence and thereafter three different times repeated the inquiry; and, though each time the court sustained the objection, the persistence of the State's prosecuting officer may have induced the jury to believe the defendant was covering up. The bickering which the court permitted to go on at least created an atmosphere not conducive to a fair and impartial trial. The defendant is the one who came out with the smell of smoke on his clothes. We conclude there should be a
New trial.